Citation Nr: 1504448	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  10-19 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to compensable rating prior to December 29, 2008 and entitlement to a rating in excess of 10 percent from December 29, 2008, onward for a low back disability.

2.  Entitlement to a rating in excess of 50 percent prior to January 26, 2010 and in excess of 70 percent from January 26, 2010 onward for posttraumatic stress disorder (PTSD).  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1990 to June 1993.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from November 2008 an April 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.  

The issues of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's lower back disability is manifested by limitation of motion and pain; but the evidence has not shown at any time during the course of the Veteran's appeal that the forward flexion of his lumbar spine has been functionally limited to 60 degrees or less, or that the combined range of motion was less than 120 degrees, or that there existed muscle spasm or guarding significant to result in abnormal gait or abnormal spinal contour.  There has similarly been no showing of ankylosis in the Veteran's spine, and bed rest has not been prescribed to treat his back disability.

2.  Prior to January 26, 2010, the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity, but did not cause occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood or total social and occupational impairment.  

3.  From January 26, 2010 onward, the Veteran's PTSD caused occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking or mood but did not cause total social and occupational impairment.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a low back disability have not been met.  38 U.S.C.A. § 1131, 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 38 C.F.R. 3.159, 3.321, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5237 (2014).

2.  The criteria for an initial disability rating in excess of 50 percent prior to January 26, 2010 for PTSD have not been met.  38 U.S.C.A. § 1131, 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

4.  The criteria for an initial disability rating in excess of 70 percent from January 26, 2010 onward for PTSD have not been met.  38 U.S.C.A. § 1131, 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

With regard to the Veteran's claim for an increased evaluation for PTSD, the claim for initial evaluations above 50 and 70 percent are downstream issues from a rating decision dated in November 2008, which initially established service connection for this disability and assigned the 50 percent initial rating being contested and its effective date.  The Court held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007.  Thus, to the extent that there is any noncompliance with the statutorily prescribed VCAA notice requirements with respect to the claim for an initial evaluation above 50 and 70 percent for PTSD, such noncompliance is deemed to be non-prejudicial to this specific claim.  

Regarding the Veteran's claim for an increased evaluation for a low back disability, required notice was provided by a letter in December 2008.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Numerous VA treatment records have been associated with the record.  The Veteran has also provided statements and argument in support of his claims.  He has not identified any potentially relevant evidence that has not otherwise been obtained.  VA examinations were conducted in October 2008 and January 2010.  Those examinations describe the Veteran's disabilities in sufficient detail for the Board to make an informed decision on the Veteran's claims.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 
   
Thus, after a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard, supra.

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 
The United States Court of Appeals for Veterans Claims (Court or CAVC) has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. Id.





Entitlement to an Increased Rating for a Low Back Disability

The Veteran filed a claim for TDIU that was received on December 29, 2008.  The RO treated this as a claim for increase of the Veteran's back disability and granted a 10 percent rating under Diagnostic Code 5242 as of the date of claim.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  The rating criteria, in pertinent part, provide a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for when forward flexion of the thoracolumbar spine is limited to 30 degrees or less; when or favorable ankylosis of the entire thoracolumbar spine is present.  A 50 percent rating is assigned where unfavorable ankylosis of the entire thoracolumbar spine is present, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffens, or aching in the area of the spine affected by residuals of injury or disease).  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. 38 C.F.R. § 4.71a, Note (2). 
Intervertebral Disc Syndrome is rated under Diagnostic Code 5243 and is evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 38 C.F.R. § 4.71a, Note (6).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the rating criteria, in pertinent part, provides a 20 percent rating when the evidence shows incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is provided when the evidence shows incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating, the maximum available, is warranted when the evidence shows incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  For VA purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

After a full review of the record, including the present level of disability and current lay and medical findings, the Board concludes that a schedular rating in excess of 10 percent is not warranted.  

In October 2009 the Veteran filed a notice of disagreement to the April 2009 denial of entitlement to an increased evaluation for his low back disability.  In that statement, the Veteran asserted that his back caused him constant pain, and also caused him to be bed-ridden.  

The Veteran was afforded a VA examination in January 2010 for his low back disability.  At that examination, the Veteran reported that he has experienced constant low back pain which has worsened over the years.  He noted that he feels a constant "twinge" in the lower right side of his back, and if he twists, bends or lifts without using the correct posture, the twinge may spread throughout his lower back and become a severe pain with muscle spasm.  The Veteran described the lower back pain as occurring after he has twisted or lifted anything with incorrect posture as shooting, electrical shock-type pain.  He noted that the pain did not radiate into his extremities, but that it became so severe that it spread throughout his lower back.  The Veteran noted that his usual occupation was a welder, and that he had been unable to work as a welder for years, primarily due to his PTSD.  However, the Veteran noted that his low back disability made his job more difficult, as it included lifting heavy things.  The Veteran denied any flare-ups or incapacitating episodes.  

Upon examination, the examiner found that the Veteran's posture and gait were within normal limits.  He did not require any assistive devices for ambulation.  The examination revealed no evidence of radiating pain on movement, and there was no spasm or point tenderness observed.  The Veteran's range of motion measurements were as follows: his flexion ended at 90 degrees without pain, his extension ended at 20 degrees without pain, his right and left lateral flexion ended at 30 degrees, and his right and left rotations also ended at 30 degrees.  There was no additional limitation of motion with repetitive use.  There was normal muscle strength, mass, tone and the Veteran's sensory examination was intact.  The Veteran was diagnosed with chronic lumbar strain.  

The examiner did not find any signs of neurological abnormalities during the examination.  The Veteran had normal muscle strength, mass and tone in the lower extremities, and sensory examination was intact.  

The examiner noted that with regard to the Veteran's employability, he would be unable to engage in employment with involved prolonged bending, leaning, lifting and stooping.  

Given the evidence of record, the Board finds that a rating in excess of 10 percent is not warranted for the periods on appeal.  In this regard, the competent and probative evidence does not demonstrate that the Veteran's flexion of the spine was limited to less than 60 degrees or that the combined range of motion was less than 120 degrees, or that there existed muscle spasm or guarding significant to result in abnormal gait or abnormal spinal contour.  The Board notes that at the Veteran's January 2010 VA examination he demonstrated flexion to 90 degrees without pain, and there was no evidence of muscle spasm or guarding.  

Therefore, the Board finds lumbar range of motion at no time warranted an increased evaluation.  In evaluating the Veteran's increased rating claim, the Board must also address the provisions of 38 C.F.R. § 4.40 and 4.45 (2014).  See DeLuca, supra.  The Board has reviewed the Veteran's complaints of functional loss as a result of his lumbar spine disability, notably his complaints of pain.  However, the Veteran is already receiving a 10 percent rating based on his pain, as the Veteran's range of motion alone exceeds the limit for a compensable rating.  As such, while the Veteran may very well experience back pain, it is not shown to functionally limit the range of motion in his back to 60 degrees of flexion or less, or to sufficiently limit the combined range of motion to a compensable level.  The Board ultimately places greater probative value on the objective clinical findings which do not support a rating in excess of 10 percent, as the Veteran was fully able to demonstrate a significant amount of range of motion on physical examination.  The evidence of record also showed no additional loss on repetitive range of motion testing. 

The Board acknowledges that the Veteran's range of motion is at times painful, but even if flexion was limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, the Veteran has been consistently shown to be able to flex his back to 90 degrees, in spite of pain, and it has not been shown that other symptoms such as weakness or fatigability have functionally limited the Veteran's range of motion so as to warrant a rating in excess of 10 percent.

The Board notes that the Veteran has not been diagnosed with IVDS.  Furthermore, there was no notation of any neurological abnormalities, radiculopathy, or even radiating pain into the Veteran's extremities which would warrant a separate disability rating.

In a January 2015 brief, the Veteran's representative suggested that a higher rating could be assigned, but did not suggest how or why such a rating could, or should,  be assigned and did not identify any medical evidence that would support such an assertion.  As noted above, the evidence of record does not support a rating in excess of 10 percent.

The Board has also considered the Veteran's October 2009 statement that his disability is worse than the ratings he currently receives.  It notes that in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

The Board does observe that the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  He is not, however, competent to identify a specific level of disability of his low back disability according to the appropriate diagnostic codes.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's lumbar spine disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the numerous examination reports and clinical records) directly address the criteria under which this disability is evaluated.  Here, the clinical evidence pertaining to the Veteran's lumbar disability is more probative for the purposes of assigning a rating in conjunction with the relevant rating criteria and the Board finds that the pain and functional impairment reported has been appropriately considered in the currently assigned 10 percent schedular rating.  Of note, the Veteran's complaints have been considered any weighed in considering whether his range of motion was more functionally limited than shown at the VA examinations.

In light of the above, the claim for higher ratings for the Veteran's lumbar spine disability must be denied.  In reaching this decision, the Board finds that the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 



Entitlement to an Initial Increased Rating for PTSD

The Veteran filed a claim for PTSD in August 2008.  In November 2008, he was granted service connection for PTSD and assigned a 50 percent rating that was made effective as of the date his claim was received.  The Veteran appealed the rating that was assigned, and the RO subsequently assigned a 70 percent rating as of January 26, 2010.  As such, the Board must consider both a rating in excess of 70 percent, and whether a rating in excess of 50 percent is warranted earlier than January 26, 2010. 

A 50 percent rating is assigned when a veteran's PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is assigned when a veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships.

A 100 percent rating is assigned when a veteran's PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id. 

The criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, the Veteran must demonstrate the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013) (also explaining that VA intended the General Rating Formula to provide a regulatory framework for placing veterans on the disability spectrum based upon their objectively observable symptoms).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). See 38 C.F.R. § 4.130.

The Veteran was afforded a VA examination for his PTSD in October 2008.  At that examination, he reported experiencing nightmares, intrusive thoughts and flashbacks.  He reported that the symptoms were constant, and asserted that they affected his total daily functioning, resulting in outbursts of anger and irritability.  He noted that he had trouble sleeping since 1991, and that at the time of the examination he slept for approximately four hours with nightmares three out of seven of the weekly nights.  The Veteran noted that it took him three or more hours to fall asleep.  He further noted that he routinely avoided large crowds.

The Veteran stated that the highest level of education he obtained before military service was high school.  His academic performance was average, and he reported  no specific achievements during his school years.  He noted that he participated in sports, and that his relationship with others involved was good.  The Veteran noted at the time of the examination that he was not working and that he had not been working for approximately three months as due to his PTSD symptoms.  

Upon examination, the examiner noted that the Veteran's orientation was within normal limits.  His appearance and hygiene was appropriate, his behavior was appropriate and he maintained good eye contact throughout the examination.  His speech was within normal limits, and panic attacks were absent.  No hallucinations or delusions were observed and obsessive rituals were also absent.  The Veteran's memory was within normal limits and homicidal ideations were absent.  The examiner diagnosed the Veteran with PTSD, and found that the diagnosis was causing the Veteran distress or impairment in social, occupational or other areas of functioning.  The examiner noted that due to the Veteran's PTSD symptoms, he was unable to keep a job.  

In January 2009 the Veteran submitted a lay statement by his wife, in which she described the frequency with which the Veteran experienced symptoms such as nightmares and she asserted that he had lost interest in family activities and social outings.  She noted that more than once, she had been awakened with the Veteran's hand choking her in his sleep, as a result of his nightmares.  The Veteran also submitted a lay statement from one of his friends, S.Y., who noted that he had known the Veteran for almost two years and he had become very depressed and angry.  He noted that he "knows [the Veteran] has come so close to death he should be rejoicing, but something inside won't let him."  

The Board notes that the Veteran received VA treatment for his PTSD at the Oklahoma VAMC between 2009 and 2010.  During this period, the Veteran exhibited symptoms including nightmares, flashbacks, intrusive thoughts, angry outbursts, irritability and anxiety in social settings.  The Veteran noted that he had a good relationship with his wife, who supported him through his PTSD symptoms, and that leisure activities such as reading helped him relax.  His GAF scores ranged between 55 and 60.

In January 2010 the Veteran was afforded another VA examination.  At that examination, the Veteran reported that he continued to present with symptoms of difficulty sleeping, feeling anxious and unsafe all the time, double checking and locking his doors compulsively, difficulty concentrating, memory loss and diminished pleasure in activities he used to enjoy.  The Veteran noted that he tried to avoid intrusive thoughts, feelings, and conversations about traumatic events that occurred during the Gulf War.  The Veteran noted that he was in individual therapy at the time of the examination for his angry outbursts and irritability.  The Veteran reported a good relationship with his wife and daughter while he was on his medication, and further reported that he and his wife had several friends whom they visited about once a month.  The Veteran noted that he had three pit bulls and a gun in his home, and that he still did not feel completely safe.  

The examiner noted that the Veteran had been unemployed since July 2008 as a result of his PTSD symptoms.  Because of his anxiety he was missing at least two days of work a week, and therefore left his job.  The examiner further reported that the Veteran noted he and his family were without running water because he could not bring himself to finish repairing the problem.  

The examiner further noted that the Veteran came to the interview casually and appropriately dressed, well-groomed and with good personal hygiene.  He was oriented, and noted that he was not depressed at the time of the examination, because he was on medication.  He complained of significant problems with his memory and concentration in terms of staying on task.  The examiner noted that the Veteran denied hallucinations and delusions, but had a long history of marijuana and alcohol abuse.  The Veteran reported that his appetite was good, but noted that sometimes he would forget to eat.  The examiner diagnosed the Veteran with PTSD and noted that he avoided thoughts, feelings and conversations as well as people that reminded him of his in-service trauma.  He had marked diminished interest in people other than his family, and he had considerable problems with irritability and angry outbursts.  The Veteran continued to experience moderate impairment with social and occupational functioning.  

The Board notes that between June 2010 and March 2014, the Veteran received treatment for his PTSD at the Oklahoma VAMC.  During this time, he reported an increase in anxiety and continued difficulty sleeping due to nightmares, flashbacks and intrusive thoughts.  His GAF scores ranged between 50 and 60.  

After a thorough review of the claims file, the Board finds that the Veteran does not meet the criteria for a schedular rating in excess of 50 earlier than January 26, 2010 or in excess of 70 percent at any time.  

Prior to January 26, 2010, the Veteran demonstrated that he was still able to function in society in forms of socializing with his wife and daughter, spending time with friends and sometimes participating in counseling and therapy.  He had not shown symptoms such as suicidal ideations, near continuous panic or depression, spatial disorientation or lack of personal hygiene which are indicative of a higher rating 70 percent rating.  See Vazquez-Claudio, supra.

In fact, at his October 2008 VA examination, the examiner assigned the Veteran a GAF score of 63 for his PTSD, which is reflective of mild symptoms.  The examiner indicated that the Veteran's PTSD symptoms would likely have some effect on his occupational functioning, as well as on his employment, however, the Veteran demonstrated that in spite of his PTSD symptoms he was still able to maintain good relationships with his family and friends.  

In January 2010, the Veteran underwent his second PTSD VA examination, at which the examiner noted some changes from his first VA examination in 2008.  At his 2010 VA examination, the Veteran demonstrated that he was unable to properly function with anyone outside of his family.  He became nervous and anxious in public and social settings, and he constantly had nightmares, difficulty concentrating and angry outbursts.  Specifically, the Veteran noted his obsessive ritual of checking to make sure his doors were locked despite his gun and three pit bulls in the house.  The examiner assigned the Veteran a GAF score of 60, which is indicative of moderate symptoms, albeit on the mild end of the moderate spectrum.  

The Veteran's reported symptoms at his January 2010 examination do not warrant a rating in excess of 70 percent.  Specifically, the Veteran has not demonstrated that he is totally occupationally and socially impaired.  The Veteran reported that he experienced memory loss, specifically when it came to recalling when recent events had happened.  However, the Board finds that this memory loss is not significant enough to warrant a 100 percent rating.  With regard to whether the Veteran can perform acts of daily living, the Board takes note specifically that the Veteran reportedly did not have running water at his house due to his inability to repair it, but finds that this situation by itself does not indicate that the Veteran experiences total occupational and social impairment.  The Veteran does not have hallucinations or delusions, and he does not demonstrate a desire to hurt others or himself.  He was also appropriately dressed at his examination, with good personal hygiene.  There is also references made to friends and attending parties in the VA treatment records.

As such, the evidence overall does not warrant a rating of 100 percent from January 26, 2010 onward, as it is clear based on the Veteran's relationships with his family that he is not totally socially impaired.  

As noted above, the criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Board notes the Veteran's reported symptoms of intrusive thoughts, nightmares, and psychological agitation to external cues.  He reported difficulty sleeping, trouble concentrating and irritability.  However, the impact of these symptoms are generally more congruent with the assigned disability ratings than they would be with higher ratings during either period. 

As such, the Veteran's claim for an increased rating for PTSD in excess of 50 percent is denied prior to January 26, 2010 and an excess of 70 percent thereafter, is denied.

Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds the schedular rating criteria reasonably describes all the symptomatology of the Veteran's psychiatric and low back disabilities.  Here, as explained in Vazquez-Claudio v. Shinseki, the Board's focus is primarily how the totality of the Veteran's psychiatric symptomatology impacts his occupational and social functioning.  In so doing, the schedular rating criteria inherently and necessarily considers all the Veteran's psychiatric impairment.  Moreover, the schedular rating criteria provide for a higher evaluation should the Veteran's symptoms worsen.  

With regard to the Veteran's low back disability, the schedular rating criteria, including Diagnostic Code 5242, specifically provide for disability ratings for the Veteran's disability based on symptoms which include pain and limitation of motion.  See 38 C.F.R. § 38 C .F.R. § 4.114.  The 10 percent rating under Diagnostic Code 5242 was granted based on recognition of the Veteran's symptomatic disability characterized by pain and limitation of motion.  These symptoms are part of or similar to symptoms listed under the schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  The Veteran's symptoms such as radiating pain have also been specifically considered by the schedular rating criteria.  Moreover, because the assigned Diagnostic Code requires the Board to consider all of the Veteran's symptoms in determining whether the range of motion is functionally limited, the Board is essentially tasked with considering of all of the Veteran's lumbar spine related symptoms within the parameters of the schedular rating that is assigned. 

As such, referral for extraschedular consideration is not warranted for either disability.






ORDER

A rating in excess of 10 percent for the Veteran's low back disability is denied.

A rating in excess of 50 percent prior to January 26, 2010 and in excess of 70 percent thereafter for PTSD is denied.  


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the issue of  entitlement to TDIU. 

The Board notes that entitlement to TDIU was denied in an unappealed April 2009 rating decision.  Subsequent to that decision, the Veteran reported to the January 2010 examiner that he had to stop working due to his recurring PTSD symptoms.  The issue of TDIU has therefore been raised.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Once a veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based upon individual unemployability). The Board finds that a TDIU claim has been raised as part of the Veteran's increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The U.S. Court of Appeals for Veterans Claims recently held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  Accordingly, the matter should be remanded to the RO for adjudication of the Veteran's claim for the issue of TDIU, in accordance with the holding in Rice.

Accordingly, the case is REMANDED for the following action:

Adjudicate the claim for TDIU based on the Veteran's PTSD.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should be returned to the Board for further appellate consideration, as appropriate.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


